DETAILED ACTION
In the amendment filed on March 15, 2022, claims 1, 7 – 19, 23 – 28 are pending.  Claims 1, 7 – 8, 10 – 12, 17 – 19, 23, 25 – 28  have been amended and claims 2 – 6 20 – 22, 29 – 40 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objections to the drawings are withdrawn due to Applicant amendment.

Claim Interpretation
The Examiner notes that the claim limitation:
“liquid precursor delivery unit configured to deliver a vaporized liquid precursor into the thin film deposition chamber by atomizing the liquid precursor into atomized precursor droplets using a liquid injection unit and vaporizing the atomized precursor droplets into the vaporized liquid precursor in a vaporization chamber”  
in claim 19 had remained interpreted under 35 USC 112(f). The Examiner interpreted the claim limitation to correspond to  the liquid precursor delivery unit as illustrated in Fig. 2 and embodiments discussed paragraphs [0027] – [0032], consisting of the disclosed configurations of liquid precursor injection unit 204, carrier gas valve 208, disclosed configurations of the mixing area 212 and disclosed configurations of vaporizing chamber 216, including configurations where the mixing area is omitted and where the mixing area is integral to the vaporization chamber.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1, 7 – 19, 23 – 28 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19, the prior art of record does not teach and does not reasonably suggest the method as recited in claim 1, and in particular the combination of delivering a vaporized liquid precursor into the recited thin film deposition chamber under the described lower stability condition and delivering the vaporized liquid precursor into the recited thin film deposition chamber under the described higher stability condition, particularly when the higher stability condition includes a second liquid precursor temperature at the liquid injection unit that is lower than the liquid precursor temperature at the liquid injection unit when the liquid precursor delivery unit is delivering under a lower stability condition; wherein the second liquid precursor temperature is caused at least in part by actively cooling the liquid precursor at the liquid injection unit by at least 5°C.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717